Case 0:21-cv-61535-RAR Document 1 Entered on FLSD Docket 07/27/2021 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                            CASE NO.:

 MARIA RODRIGUEZ,

                Plaintiff,

 v.

 F.H. CANN & ASSOCIATES, INC.,

                Defendant.

 _________________________________________/

                                    NOTICE OF REMOVAL

        PLEASE TAKE NOTICE THAT on this date, Defendant F.H. Cann & Associates, Inc.,

 by and through its undersigned counsel, hereby removes the above-captioned matter to the United

 States District Court for the Southern District of Florida, Ft. Lauderdale Division, from the County

 Court of the Seventeenth Judicial Circuit in and for Broward County, Florida and in support thereof

 avers as follows:

        1.      Defendant F.H. Cann & Associates, Inc. is a defendant in a civil action originally

 filed in the County Court of the Seventeenth Judicial Circuit, in and for Broward County, Florida,

 titled Maria Rodrigues v. F.H. Cann & Associates, Inc. and docketed to Case No. COCE-21-

 038120.

        2.      This removal is timely under 28 U.S.C. § 1446(b) as Defendants received service

 of process on July 8, 2021.

        3.      Pursuant to 28 U.S.C. § 1446, attached hereto are copies of all process, pleadings

 and orders received by Defendant in the state court action.




                                                  1
Case 0:21-cv-61535-RAR Document 1 Entered on FLSD Docket 07/27/2021 Page 2 of 3




        5.      The United States District Court for the Southern District of Florida, Ft. Lauderdale

 Division, has original jurisdiction over this action pursuant to 28 U.S.C. § 1331, in that Plaintiff

 has filed claims against Defendant alleging violations of the Fair Debt Collection Practices Act,

 15 U.S.C. § 1692, et seq.

        6.      On this date, Defendant provided notice of this Removal to counsel for Plaintiff

 and to the County Court of the Seventeenth Judicial Circuit in and for Broward County, Florida.

        WHEREFORE, Defendant respectfully removes this case to the United States District

 Court for the Southern District of Florida.

                                       Respectfully submitted,

                                       MESSER STRICKLER, LTD.


                               By:     /s/ John M. Marees, II
                                       LAUREN M. BURNETTE, ESQUIRE
                                       FL Bar No. 0120079
                                       JOHN M. MAREES, II, ESQUIRE
                                       FL Bar No. 0069879
                                       12276 San Jose Blvd.
                                       Suite 718
                                       Jacksonville, FL 32223
                                       (904) 527-1172
                                       (904) 683-7353 (fax)
                                       lburnette@messerstrickler.com
                                       jmarees@messerstrickler.com
                                       Counsel for Defendant

 Date: July 27, 2021




                                                  2
Case 0:21-cv-61535-RAR Document 1 Entered on FLSD Docket 07/27/2021 Page 3 of 3




                                 CERTIFICATE OF SERVICE

        I certify that on July 27, 2021, a true copy of the foregoing document was served as follows:

  By Email and U.S. Mail, Postage Prepaid:           By Electronic Filing
  Jibrael Hindi, Esq.                                Broward County Clerk of Court
  Thomas Patti, Esq.                                 201 SE 6th St.
  The Law Offices of Jibrael S. Hindi                Ft. Lauderdale, FL 33301
  110 SE 6th Street, 17th Floor
  Ft. Lauderdale, FL 33301
  jibrael@jibraellaw.com
  tom@jibraellaw.com
  Counsel for Plaintiff


                                       MESSER STRICKLER, LTD.


                               By:     /s/ John M. Marees, II
                                       LAUREN M. BURNETTE, ESQUIRE
                                       FL Bar No. 0120079
                                       JOHN M. MAREES, II, ESQUIRE
                                       FL Bar No. 0069879
                                       12276 San Jose Blvd.
                                       Suite 718
                                       Jacksonville, FL 32223
                                       (904) 527-1172
                                       (904) 683-7353 (fax)
                                       lburnette@messerstrickler.com
                                       jmarees@messerstrickler.com
                                       Counsel for Defendant


 Date: July 27, 2021




                                                 3
